Citation Nr: 1328255	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  11-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 18, 2013, and in excess of 40 percent thereafter for Reiter's disease.

2.  Entitlement to service connection for a kidney disorder, as secondary to service-connected Reiter's disease, and/or pursuant to the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy and stoma placement.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1948 to February 1951, and in the Army from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In October 2012, the Board reopened the claim for entitlement to service connection for rectal cancer status-post abdominoperineal resection and end colostomy, to include pursuant to the provisions of 38 U.S.C.A. § 1151 (which the Board has recharacterized as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy and stoma placement).  The Board also remanded all the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.

In a July 2013 rating decision, the AOJ granted a 40 percent disability rating for Reiter's disease, effective March 18, 2013.  Despite the higher rating established, the Veteran has not been awarded the highest possible rating.   As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B.  v. Brown, 6 Vet. App.  35 (1993).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional, pertinent VA medical records, which the AOJ considered in the July 2013 supplemental statement of the case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In accordance with the October 2012 remand directives, the AOJ obtained new VA examinations regarding each of the claims.  Unfortunately, as will be explained herein, the VA examiner's medical opinions are inadequate in addressing these claims.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain addendum opinions that are adequate for adjudication purposes.  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the sake of clarity, the Board notes that the Veteran underwent several VA examinations in March 2013 and that addendum opinions were provided for those examinations in May 2013, following claims file review.  The March 2013 VA examination reports (and May 2013 addendums) were all written by the same VA examiner.

Additionally, the Board also notes that the Veteran receives VA treatment through the North Texas VA Health Care System and the most recent treatment records are dated in July 2013.  Therefore, while on remand, VA treatment records from the North Texas VA Health Care System dated from July 2013 to the present should also be obtained for consideration in the appeal.

Increased Ratings for Service-Connected Reiter's Disease

As previously noted, the Veteran's Reiter's disease is assigned a 20 percent disability rating prior to March 18, 2013, and a 40 percent rating thereafter.  Reiter's disease is rated by analogy under the Diagnostic Codes for an unlisted chronic disease and other types of arthritis. 

Other types of arthritis are to be rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.  Rheumatoid arthritis, as an active process, with constitutional manifestations associated with active joint involvement that is totally incapacitating is rated as 100 percent disabling. When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent rating is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is rated as 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5002.

However, chronic residuals of rheumatoid arthritis, to include limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher rating will be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5009.

In the October 2012 remand, the Board requested a contemporaneous VA examination so as to assess the current nature and severity of the Veteran's Reiter's disease.  He underwent such an examination in March 2013.  Unfortunately, the March 2013 VA examiner did not provide all the findings requested.  Specifically, although the VA examiner provided information regarding the Veteran's exacerbations, the examiner did not indicate all joints affected by the disease or the range of motion findings for each affected joint, to include the degree where pain begins, as requested by the Board.

In this regard, although the March 2013 examiner noted joints affected by arthritis, she did not specify whether those joints involved chronic residuals of Reiter's disease (as opposed to the other nonservice-connected diagnoses of osteoarthritis, traumatic arthritis, and rheumatoid arthritis) or provide range of motion findings for such Reiter's disease-affected joints.

As indicated by the rating criteria above, the VA examiner needs to specify whether (a) the Veteran's Reiter's disease is an active process (or has been an active process at any time throughout the appeal period from December 2009 to the present) and (b) whether any of the Veteran's joints have chronic residuals of Reiter's disease, to include limitation of motion, and to specify which joints are involved.  As such, a new VA examination is necessary to provide an adequate medical opinion and findings to rate the Veteran's Reiter's disease. 

TDIU

As noted in the October 2012 remand, the Veteran's Reiter's disease is his only service-connected disability.  The Board thus found that the TDIU issue was inextricably intertwined with the Reiter's disease issue and deferred adjudication of TDIU.  Given that the Board is remanding the increased rating claims for Reiter's disease, TDIU must again be deferred.

The Board also previously found that the new Reiter's disease VA examination should include an opinion as to the effect this disability has upon the Veteran's employability.  The March 2013 VA examiner (in the May 2013 addendum opinion for non-degenerative arthritis) found that the Veteran "is not employable in his current condition due to a multifactoral disease state which includes his Reiter's Disease".  However, a total disability rating would only be possible if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  As such, an addendum opinion is necessary to determine whether the Veteran is unemployable solely due to his service-connected disability.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. 
§ 3.159(c).

Residuals of Treatment for Rectal Cancer

During the July 2012 Board hearing, the Veteran indicated (including through his spouse's testimony) that as part of his VA treatment for rectal cancer VA placed his stoma in the wrong location, which resulted in his surgery incision getting flooded when the Veteran had diarrhea, causing the incision to get infected, and resulting in the Veteran having to receive treatment for special care from VA (hearing transcript p. 7 and 19).  

In October 2012, the Board remanded this issue to afford the Veteran an examination to resolve this claim, requesting that the VA examiner (1) opine on whether the Veteran developed disability/additional disability, to include chronic bladder problems, as a result of the April 2004 VA surgical procedures for his rectal cancer and (2) if so, express an opinion as to whether it is at least as likely as not that such disability/additional disability was (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment, or examination; or (b) was the result of an event not reasonably foreseeable.

In the May 2013 addendum opinion (to a March 2013 VA examination), the VA examiner did not address the question of whether the Veteran's disability/additional disability was the result of an event not reasonably foreseeable.  As such, a VA addendum opinion is necessary to address the question of whether the Veteran's disability/additional disability was the result of the April 2004 VA surgical procedures for rectal cancer was an event not reasonably foreseeable.  

The Board also notes that an April 28, 2004 VA surgery pre-op note indicates that a VA physician informed the Veteran of risks of surgery "including infection, bleeding, and abscess, injury to abdominal organs, wound complications, and death".  However, the Veteran's actual informed consent to that procedure is not associated with the claims file.  As this matter is being remanded for additional development, a copy of that informed consent should be associated with the claims file.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Kidney Disorder 

Also during the July 2012 Board hearing, the Veteran indicated that as part of his VA  treatment for rectal cancer VA treated him with radiation therapy, which damaged his kidneys (hearing transcript p. 8).  He alternatively claimed the service-connected Reiter's disease caused or aggravated his kidney disorder (hearing transcript p. 23).  

The Board previously remanded this matter to obtain a VA examination.  In a May 2013 addendum opinion, the March 2013 VA examiner found that the Veteran's kidney disorder did not develop secondary to the service-connected Reiter's disease.  However, the VA examiner did not provide an explanation as to how she reached that opinion or address the question of whether a kidney disorder was aggravated by Reiter's disease.  

Additionally, in regard to the claim for compensation for a kidney disorder pursuant to 38 U.S.C.A. § 1151, the March 2013 VA examiner, in a May 2013 addendum opinion, did not address the Veteran's contention that his Reiter's disease was improperly caused by VA's treatment of his rectal cancer with radiation.  

The Board also notes that the March 2013 VA examiner indicated that the Veteran did not developed an additional kidney disorder as a result of the April 2004 VA surgical procedures for his rectal cancer, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination.  However, the VA examiner did not address whether such kidney disorder was the result of an event not reasonably foreseeable.

As such, an addendum VA medical opinion is necessary.  The VA examiner should (1) provide an explanation as to how s/he reached his/her opinion on whether the Veteran's kidney disorder was caused or aggravated by his Reiter's disease.  Additionally, the VA examiner should (2) address whether VA's radiation treatment of the Veteran's rectal cancer caused his kidney disorder (a) as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination or (b) was the result of an event not reasonably foreseeable.  Finally, the VA examiner should address (3) whether the Veteran's additional kidney disorder was a result of an event not reasonably foreseeable from the April 2004 VA surgical procedures for his rectal cancer.      

The Board also notes that VA medical records from between April 2000 and February 2004 are not associated with the claims file, including the Veteran's actual informed consent for radiation treatment for rectal cancer is not associated with the claims file.  As this matter is being remanded for additional development, a copy of that informed consent should be associated with the claims file.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should obtain VA treatment records from the North Texas Health Care System dated from April 2000 to February 2004 and from July 2013.  The AOJ should specifically obtain the Veteran's informed consent forms for his rectal cancer treatment, including the April 2004 surgery and prior 2004 radiation treatment.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected Reiter's disease.  The claims folder and a complete copy of this REMAND should be made available to the examiner for review before the examination.  

The examiner should specify the nature and severity of all current manifestations of the Veteran's Reiter's disease.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
	
(a) whether Reiter's disease is an active process (or has been an active process some time between December 2009 and the present, and if so when); 

(b) and if Reiter's disease is an active process, the number of exacerbations and incapacitating exacerbations in a year.

(c) Also, whether any of the Veteran's joints have chronic residuals of Reiter's disease, 

(d) and if there are chronic residuals, specify (i) which joints are involved and (ii) the range of motion findings for each affected joint, to include the degree where pain begins.

(e) Is the Veteran unemployable solely due to his service-connected disability (Reiter's disease)?

A complete explanation for any opinion expressed must be provided.

3.  After obtaining any additional records to the extent possible, return the claims file to the March 2013 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the March 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  In regard to the claim for compensation under 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy and stoma placement, the clinician should offer an opinion on the following:
 
(i) whether the Veteran developed a disability/additional disability, to include chronic bladder problems, as a result of the April 2004 VA surgical procedures for his rectal cancer, and 

(ii) if so, express an opinion as to whether it is at least as likely as not that such disability/additional disability was (A) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination; or (B) was the result of an event not reasonably foreseeable.
			
(b) In regard to the claim for service connection for a kidney disorder, pursuant to 38 U.S.C.A. § 1151 and/or as secondary to service-connected Reiter's disease, the clinician should offer an opinion on the following:

(i)  was a kidney disorder (A) caused or (B) aggravated (i.e., permanently increased in the severity beyond natural progression of the disease) by the service-connected Reiter's disease, and 

(ii)  was VA's radiation treatment of the  rectal cancer (A) the cause of as kidney disorder and (B) the result of (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination or (ii) an event not reasonably foreseeable, and 
      
(iii)  was VA's April 2004 VA surgical treatment for his rectal cancer (A) the cause of a kidney disorder and (B) the result of (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing this treatment, or examination or (ii) an event not reasonably foreseeable,
      
A complete explanation for any opinion expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


